                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION

 CASSANDRA COX,                               )
                                              )
                              Plaintiff,      )
                                              )
 v.                                           )     Case No. 2:18-cv-04045-NKL
                                              )
 CALLAWAY COUNTY, MISSOURI, et                )
 al.,                                         )
                                              )
                              Defendants.     )
                                              )

                                            ORDER

       Pending before the Court is Plaintiff Cassandra Cox’s Motion for Partial Summary

Judgment as to Defendants’ Affirmative Defense 8(b), Doc. 156. For the following reasons, Cox’s

motion for partial summary judgment is denied.

I.     Background

       Plaintiff Cassandra Cox filed suit against defendants Callaway County, Missouri; the

Callaway County Sheriff’s Department; and various employees of the Callaway County Sheriff’s

Department in their individual and official capacities. Doc. 132 (First Amended Complaint). On

February 26, 2016, Cox was arrested by the Fulton Police Department for suspected possession

and use of illegal drugs including methamphetamines. That same day, Cox was taken by the Fulton

police to Callaway County Hospital where a blood draw was taken from her. Cox was then

transported to the Fulton Police Department for an evaluation by a drug recognition expert who

determined that Cox was under the influence of stimulants and cannabis. Still on February 26,

2016, Cox was transferred by the Fulton police to the Callaway County Jail. When filling out the

Callaway County Jail Request for Incarceration form, the officer noted that Cox had been arrested
for DWI/Drugs and possession of controlled substances, but answered “no” to the question

“Within the past 24 hours, has the person in your custody ingested or attempted to ingest any illegal

or hazardous substances, prescription or non-prescription drugs?” Upon accepting custody of Cox,

Defendants did not request that she receive a medical evaluation before being accepted into the

jail. But Defendants contend they are not liable for their failures because it was the Fulton police

that neglected to act on what they knew about Cox’s status and to request a medical evaluation,

and that it was the Fulton Police that failed to inform the Callaway jailers when transferring Cox

what they knew about her medical state. On February 28, 2016, Cox became unresponsive in her

cell. Cox alleges that she suffered from a seizure and heart attack which was caused because the

Defendants ignored her serious health condition, resulting in severe and permanent damage to her

heart and brain.

II.    Discussion

       Summary judgment is warranted where “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The Court must determine whether “there are any genuine factual issues that properly can

be resolved only by a finder of fact because they may reasonably be resolved in favor of either

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). The Court must “view the facts

and draw reasonable inferences in the light most favorable to the party opposing the summary

judgment motion.” Scott v. Harris, 550 U.S. 372, 378 (2007) (quotation marks and citation

omitted). “Summary judgment is to be granted only where the evidence is such that no reasonable

jury could return a verdict for the non-moving party.” Smith v. Basin Park Hotel, Inc., 350 F.3d

810, 813 (8th Cir. 2003) (citation omitted). Partial summary judgment “is merely a pretrial




                                                 2
adjudication that certain issues shall be deemed established for the trial of the case.” Fed. R. Civ.

P. 56 advisory committee’s note to 1946 amendment.

       Plaintiff brings this motion requesting summary judgment as to Defendants’ Affirmative

Defense 8(b). Defendant’s affirmative defense 8(b) is as follows:

       Defendants affirmatively state that they were not the proximate cause of Plaintiffs
       injuries in that:
       ...
       b. the Fulton Police Department, through its employees and/or officers failed to
       obtain medical treatment for Plaintiff despite knowledge of her condition at the time
       of arrest and failed to adequately inform Defendants of the circumstances
       surrounding her arrest.

Doc. 133, at 32. Plaintiff contends that Defendants cannot rely on the comparative fault of a non-

party unless that non-party was the sole cause of the alleged injury. Given that the Fulton Police

Department are not a party to this case and have not been alleged to have been the sole cause for

Plaintiff’s injuries, Plaintiff reasons that Defendants cannot present sufficient evidence to support

their affirmative defense 8(b) and that partial summary judgment should be granted..

       Plaintiff argues that generally, “evidence of the negligence of other persons not before the

court is not admissible," Bella v. Turner, 30 S.W.3d 892, 897 (Mo.App. 2000) (citing Longshore

v. City of St. Louis, 699 S.W.2d 16, 18 (Mo.App. 1985), and that “[t]he only instances when it is

permissible to argue regarding the fault of a nonparty, is if it is alleged that the non-party was the

sole cause of the Plaintiffs accident or injury.” Doc. 157, at 5 (citing Mengwasser v. Anthony

Kempker Trucking, Inc., 312 S.W.3d 368, 370 (Mo. Ct. App. 2010)).

       This Court has previously considered the issue of whether, under Missouri law, a

Defendant may introduce evidence that the act of a non-party caused a plaintiff’s injuries. Lipp v.

Ginger C, L.L.C., No. 2:15-CV-04257-NKL, 2017 WL 277579, at *2 (W.D. Mo. Jan. 19, 2017).

Lipp asserted that Defendants could not raise an affirmative defense claiming third party or non-



                                                  3
party fault unless Ginger C, LLC. identified a non-party that was the sole cause of Plaintiffs’

injuries. Id. This Court disagreed with the argument, citing to precedent by the Missouri Supreme

Court which found that where the issue being addressed is not apportionment of fault but rather

whether the defendant was liable at all, a defendant “may introduce any evidence that tends to

establish that she is not guilty of the negligence charged.” Id.; see also Vasquez v. Hill, No.

4:11CV01561AGF, 2012 WL 6568474, at *4 (E.D. Mo. Dec. 17, 2012) (“Under Missouri law, a

defendant may offer evidence that the act of a third person, even a non-party, caused the plaintiff's

injuries. Such evidence will not, however, preclude a determination that the defendant is liable

because a defendant’s negligence can be the proximate cause of an injury without being the sole

cause of that injury.”) (first citing Mengwasser v. Anthony Kempker Trucking, 312 S.W.3d 368,

373 (Mo.Ct.App.2010); then citing Wagner v. Bondex Int'l, Inc., 368 S.W.3d 340, 350–351 (Mo.

Ct. App. 2012)); Beverly v. Hudak, 545 S.W.3d 864, 877 (Mo. Ct. App. 2018).

       This Court is also not convinced by Plaintiff’s reference to Bella v. Turner as support for

the argument that it would be improper to allow Defendants in this case to argue the comparative

fault of a non-party. In Bella v. Turner, the trial court’s decision to exclude testimony allowing

defendant to discuss the negligence of another physician who had treated the injured plaintiff was

affirmed. Bella v. Turner, 30 S.W.3d 892, 897 (Mo. Ct. App. 2000). Here, Plaintiff asserted that

“The Bella court properly held: ‘The cross-examination that Defendants sought would have

brought up the negligence of another physician . . . such evidence is generally irrelevant and can

be confusing to the jury.’” Doc. 157, at 6 (quoting Bella, 30 S.W.3d at 897). But Plaintiff has

omitted an important distinguishing factor. In Bella, “The cross-examination that Defendants

sought would have brought up the negligence of another physician who treated Plaintiff after the

fact of the damage.” Bella, S.W.3d at 897 (emphasis added). Unlike in Bella where the actions of



                                                 4
another physician would not have prevented the alleged negligence of an earlier actor, here the

actions of the Fulton police prior to and during the transfer of Plaintiff to Defendants’ custody—

such as potentially failing to provide a medical evaluation or inform defendants of important

medical information—weigh directly on whether Defendants were negligent and the proximate

cause of Plaintiff’s injuries. A jury should be allowed to hear Defendants’ relevant and probative

evidence in making a determination on Plaintiff’s claims.

III.   Conclusion

       For the reasons set forth above, Plaintiff’s motion for partial summary judgment as to

Defendants’ affirmative defense 8(b), Doc. 156, is denied.



                                                    /s/ Nanette K. Laughrey
                                                    NANETTE K. LAUGHREY
                                                    United States District Judge

Dated: March 31, 2020
Jefferson City, Missouri




                                                5
